Citation Nr: 0520485	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-14 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable rating for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in relevant part, granted the veteran's claim for 
secondary service connection for erectile dysfunction and 
assigned a noncompensable (zero percent) rating, effective 
December 7, 2000.  The RO also awarded the veteran special 
monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) on account of loss of use of a creative 
organ.  The veteran perfected a timely appeal contesting the 
noncompensable rating assigned for his service-connected 
erectile dysfunction.  In January 2004, the Board remanded 
the appeal for further development.

In September 2002, the veteran requested a hearing at his 
local VA office, which he later cancelled in January 2003.


FINDING OF FACT

Since December 7, 2000, the veteran's erectile dysfunction 
has been manifested by loss of erectile power but not by 
deformity of the penis.


CONCLUSION OF LAW

The criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 115b, Diagnostic Code 7522 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  This law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claim.  VA provided the veteran with a copy 
of the appealed April 2002 rating decision, September 2002 
statement of the case, January 2004 Board remand, and January 
and June 2003 and March 2005 supplemental statements of the 
case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  Specifically, the 
documents contained the pertinent provisions of VA's Schedule 
for Rating Disabilities, including the diagnostic codes and 
associated rating criteria.  See 38 C.F.R. Pt. 4 (2004).  By 
way of these documents, the veteran was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on his behalf.  In addition, in 
January and August 2004 letters, VA informed the veteran and 
his representative of the information and medical and lay 
evidence necessary to substantiate his claim for a 
compensable rating for his erectile dysfunction.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the January 
and August 2004 letters, VA informed the veteran that VA 
would assist in obtaining relevant records and asked him to 
identify any relevant records, including medical and 
employment records, so that VA could request them on his 
behalf.  VA also asked the veteran to inform VA of any 
additional information or evidence relevant to his claim.  
Lastly, in the August 2004 letter, VA specifically asked the 
veteran to send any evidence in his possession that pertains 
to his claim.  Thus, the Board finds that the veteran was 
informed of the evidence he was responsible for submitting 
and the evidence VA would obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also finds that the veteran was informed that he could submit 
any records in his possession relevant to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, the Board observes that the issue on appeal was 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on a claim for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claim.  The Board 
points to the January 2002 VA letter.  In this regard, the 
Board observes that 38 U.S.C.A. § 7105(d) (West 2002) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003.  Regardless, the record 
shows that the RO provided the veteran with a VCAA notice 
letter with respect to the newly raised issue in January and 
August 2004.

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA examination reports, and statements made 
by the veteran in support of his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content 
requirements prior to the initial unfavorable rating decision 
is harmless error.  Under the circumstances in this case, the 
Board finds that the veteran has received the notice and 
assistance contemplated by law and adjudication of his claim 
poses no risk of prejudice to the veteran.  See Bernard, 
supra.  

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  Where 
the Rating Schedule does not provide for a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran's erectile dysfunction has been evaluated as 
noncompensable under Diagnostic Code 7599-7522, 38 C.F.R. 
§ 4.115b (2004).  The Board notes that the veteran's 
disability has been evaluated under this diagnostic code by 
analogy.  38 C.F.R. § 4.20 (2004).  

Under Diagnostic Code 7522, a 20 percent disability rating is 
warranted for deformity of the penis with loss of erectile 
power.

After review, the Board concludes that the preponderance of 
the evidence is against the finding for an initial 
compensable rating for the veteran's erectile dysfunction.  
In support of this conclusion, the Board notes the following 
evidence of record.

A February 2001 VA treatment note reflects that the veteran 
has had impotence for the past 8 years and that he has tried 
Viagra and penile pumps without success.

An April 2002 VA examination report reflects that the veteran 
has been having problems with impotence for 7 to 8 years and 
that he has tried Viagra and penile pumps with no success.  
The issue of penile implants was discussed but the veteran 
refused the intervention.  The veteran also reported not 
having early morning erections and that he cannot get an 
erection.  The examiner noted a normal genitourinary 
examination.

A September 2002 VA treatment note reflects the veteran's 
complaints of impotence and that the flaccid size of his 
penis has decreased by more than half in the past 10 years.

A June 2003 letter from Dr. Fraser reflects that the veteran 
has a deformity of the vascular system of the penis and that 
the veteran is totally disabled in regard to sexual function.

A September 2004 VA examination report reflects that the 
veteran had been on a penile pump and Viagra but that he 
failed both treatments.  The veteran reported considering a 
penile implant but decided not to proceed.  He also reported 
not having morning erections and that he is unable to have 
penetration.  The examiner noted a normal testicular 
examination.  

A January 2005 VA examination report reflects that the 
veteran has had erectile dysfunction for 13 to 14 years and 
that his only surgery involving the urinary tract was a 
circumcision.  The veteran reported no trauma or surgery 
affecting the penis or testicles.  He also reported that he 
had not had vaginal penetration with ejaculation for the past 
13 to 14 years.  Examination revealed an essentially normal 
inspection and palpation of the penis, testicles, epididymis, 
and spermatic cord.  The examiner noted that there was no 
anatomic defect of the penis.  Examination also revealed no 
erection, and testicular atrophy - about 3 to 4 cm.  The 
impression was no anatomic deformity of the penis.

The above evidence shows that, although the veteran has loss 
of erectile power, he does not have a deformity of the penis.  
In this regard, the Board notes Dr. Fraser's letter stating 
that the veteran has a deformity of the vascular system of 
the penis; however, the Board observes, as the veteran's 
representative acknowledged in a March 2003 VA Form 646, that 
deformity refers to a physical abnormality.  As the record 
clearly shows that the veteran does not have a physical 
deformity of the penis, a compensable rating is not warranted 
under Diagnostic Code 7522, which specifically requires both 
loss of erectile power and deformity of the penis.

Also in the March 2003 VA Form 646 mentioned above, the 
veteran's representative stated that the veteran had an 
operation on his penis to correct crookedness.  The Board 
observes, however, that the veteran has been asked to submit 
or inform VA of any relevant evidence, including the medical 
reports concerning this surgical procedure.  To date, the 
veteran has done neither with respect to this evidence.  
Furthermore, the veteran did not mention any surgery to 
correct penile crookedness at any of the VA examinations of 
record.  In fact, at the January 2005 VA examination, the 
veteran stated that the only surgery he has had involving the 
urinary tract was a circumcision, and that he has had no 
trauma or surgery affecting the penis or testicles.  
Moreover, the veteran has not submitted evidence showing that 
he ever had penile crookedness.  Thus, the evidence of record 
fails to show that the veteran has, or ever had, penile 
crookedness to warrant a compensable rating under Diagnostic 
Code 7522.  

In addition, the Board notes the representative's argument 
that the decrease in size of the veteran's penis warrants a 
compensable rating under Diagnostic Code 7520 for removal of 
half or more of the penis.  The Board observes, however, that 
the veteran's disability picture is not reflective of the 
disability contemplated in Diagnostic Code 7520, which 
indicates an actual, i.e. surgical, removal of a portion of 
the penis.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of Diagnostic Code should be 
upheld so long as it is supported by an explanation and 
evidence).

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's erectile dysfunction.  However, 
because the evidence shows that the veteran does not have 
removal of glans of the penis, complete atrophy of both 
testes, or removal of both testes, a compensable rating under 
Diagnostic Code 7521, 7523, or 7524 is not warranted.  

Furthermore, the Board has considered whether the veteran's 
erectile dysfunction presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of zero 
percent for the veteran's erectile dysfunction.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than zero 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.


ORDER

An initial compensable rating for erectile dysfunction is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


